AILSHIE, C. J.
In this case the evidence is sufficient to support the findings. The findings in turn substantially comply with the requirements of the statute and cover all the material issues. (Sandstrom v. Smith, 12 Ida. 446, 86 Pac. 416; Brown v. Macey, 13 Ida. 451, 90 Pac. 339.) It was not necessary for the court to make findings on immaterial or collateral issues, or on any issue where a finding either way could not have affected or changed the judgment that was entered in the ease. (Wood v. Broderson, 12 Ida. 190, 85 Pac. 490; State v. Baird, 13 Ida. 126, 89 Pac. 298.)
The findings in this case are sufficient to support the judgment. The judgment should be affirmed, and it is so ordered. No costs awarded.
Sullivan and Stewart, JJ., concur.